DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Albiston et al (US 2010/0260247) in view of Basine (US 2009/0258599)  further in view of Johnson et al. (US 3,743,300).
Regarding claim 1, Albiston teaches in combination with a headset having an XLR plug, a headset microphone, and a headset loudspeaker, a mobile terminal portable by a user and configured as a belt pack for use in an intercom network, the mobile terminal comprising (see fig .1, ¶ 0042, 0045. The system provides for a portable devices (mobile) that are user worn (belt pack device) which have a connection to a headset with a microphone and speaker. The portable devices are connected to a intercom network system, thus these specific devices are connected to a network.); 
a housing with an XLR port for the XLR plug of the headset (see fig. 1, 7B, ¶ 0045, 0053, 0085. The system shows a connection for headset which disclose a XLR port. The system having portable devices (belt packs) have XLR connection with headsets.); 
a housing microphone and a housing loudspeaker in or on the housing (see ¶ 0045. The housing can include a loudspeaker and microphone of the belt pack.)
	Albiston does not teach a communication module for wirelessly transmitting audio information to other users of the intercom network and at least one switch in or on the housing operable to switch the housing microphone on or off and to switch the housing loudspeaker on or off independently of the housing microphone.
	Basine teaches a communication module for wirelessly transmitting audio information to other users of the intercom network (see fig.1, 0021-0022. The system having a wireless intercom system incorporates portable wireless intercom devices and a base unit which are all connected wireless to each other in the network. The portable devices be mobile would be able to communication with each other.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston to incorporate a wireless intercom network which includes portable intercom devices. The modification would permit users with the portable devices to communication with each other via the wireless intercom network. 
	Johnson in an analogues art teaches at least one switch in or on the housing operable to switch the housing microphone on or off and to switch the housing loudspeaker on or off independently of the housing microphone (see fig. 2, switch 26, col. 5, lines 53-55. The device has a switch which switches the on or off the microphone and speaker functions independently. Thus selecting which component to operate with the switch. The claim language provides a having a least one switch being able to independently switch on or off the microphone or speaker.). 
The combination of Johnson to Albiston and Basine would provide at least one switch that is in or on the housing that a user switch components in a device (loudspeaker and microphone functions). The housing of Albiston and Basine include a physical switch or button in order to change the mode of operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston and Basine to incorporate a switch in the device that enables components in or on the housing for changing the mode of operations. The modification would permit a user to change the mode of operations being from speaker to microphone operations.  However the changing mechanism is provided the system still makes the switch from microphone or speaker operations in the device.

Regarding claim 13, Albiston teaches a mobile terminal portable by a user and configured as a belt pack for use in an intercom network, the mobile terminal comprising: (see fig .1, ¶ 0042, 0045. The system provides for a portable devices (mobile) that are user worn (belt pack device) which have a connection to a headset with a microphone and speaker. The portable devices are connected to an intercom network system, thus these specific devices are connected to a network.); 
a housing with an XLR port for the XLR plug of the headset microphone and headset loudspeaker, the port being configured to receives an XLR plug of the headset (see fig. 1, 7B, ¶ 0045, 0053, 0085. The system shows a connection for headset which disclose a XLR port. The system having portable devices (belt packs) have XLR connection with headsets.); 
a housing microphone and a housing loudspeaker in or on the housing for communication by a user of the mobile terminal with other users of the networking (see ¶ 0045. The housing can include a loudspeaker and microphone of the belt pack.)
	Albiston does not teach a communication module for wirelessly transmitting audio information to other users of the intercom network and at least one switch in or on the housing operable to activate or deactivate the housing microphone  and to activate or deactivate the housing loudspeaker independently of the housing microphone.
	Basine teaches a communication module for wirelessly transmitting audio information to other users of the intercom network (see fig.1, 0021-0022. The system having a wireless intercom system incorporates portable wireless intercom devices and a base unit which are all connected wireless to each other in the network. The portable devices be mobile would be able to communication with each other.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston to incorporate a wireless intercom network which includes portable intercom devices. The modification would permit users with the portable devices to communication with each other via the wireless intercom network. 
	Johnson in an analogues art teaches at least one switch in or on the housing operable to activate or deactivate the housing microphone  and to activate or deactivate the housing loudspeaker independently of the housing microphone (see fig. 2, switch 26, col. 5, lines 53-55. The device has a switch which switches the on or off the microphone and speaker functions independently. Thus selecting which component to operate with the switch. The claim language provides a having a least one switch being able to independently switch on or off the microphone or speaker.). 
The combination of Johnson to Albiston and Basine would provide at least one switch that is in or on the housing that a user switch components in a device (loudspeaker and microphone functions). The housing of Albiston and Basine include a physical switch or button in order to change the mode of operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston and Basine to incorporate a switch in the device that enables components in or on the housing for changing the mode of operations. The modification would permit a user to change the mode of operations being from speaker to microphone operations.  However the changing mechanism is provided the system still makes the switch from microphone or speaker operations in the device.


4.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Albiston et al. (US 2010/0260247) in view of Basine (US 2009/0258599)  further in view of Johnson et al. (US 3,743,300) in further view of in further view of Kozdon et al. (US 6,937,724) in further view of Dicks et al. (US 2011/0158430).
Regarding claim 13, Albiston teaches a mobile terminal portable by a user and configured as a belt pack for use in an intercom network, the mobile terminal comprising: (see fig .1, ¶ 0042, 0045. The system provides for a portable devices (mobile) that are user worn (belt pack device) which have a connection to a headset with a microphone and speaker. The portable devices are connected to an intercom network system, thus these specific devices are connected to a network.); 
a housing with an XLR port for a headset having an XLR plug, a headset microphone, and a headset loudspeaker (see fig. 1, 7B, ¶ 0045, 0053, 0085. The system shows a connection for headset which disclose a XLR port. The system having portable devices (belt packs) have XLR connection with headsets.); 
a housing microphone and a housing loudspeaker in or on the housing (see ¶ 0045. The housing can include a loudspeaker and microphone of the belt pack.)
	Albiston does not teach a communication module for wirelessly transmitting audio information to other users of the intercom network; a housing microphone and a housing loudspeaker in or on the housing; and switch means in or on the housing providing at least the following different selectable operation modes: a first operation mode in which the headset microphone and the headset loudspeaker are active and the housing microphone and the housing loudspeaker are inactive, a second operation mode in which the headset microphone and the headset loudspeaker are inactive, the housing loudspeaker is active and the housing microphone is inactive, and a third operation mode in which the headset microphone and the headset loudspeaker are inactive and the housing loudspeaker and the housing microphone are active.
	Basine teaches a communication module for wirelessly transmitting audio information to other users of the intercom network (see fig.1, 0021-0022. The system having a wireless intercom system incorporates portable wireless intercom devices and a base unit which are all connected wireless to each other in the network. The portable devices be mobile would be able to communication with each other.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston to incorporate a wireless intercom network which includes portable intercom devices. The modification would permit users with the portable devices to communication with each other via the wireless intercom network. 
Johnson teaches switch means in or on the housing providing at least the following different selectable operation modes (see fig. 2, switch 26, col. 5, lines 53-55. The device has a switch which activates and deactivates components of the device.). 
The combination of Johnson to Albiston and Basine would provide at least one switch that is in or on the housing that a user switch components in a device (loudspeaker and microphone functions). Therefore the housing of Albiston and Basine includes a physical switch or button in order to change the mode of operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston and Basine to incorporate a switch in the device that enables components in or on the housing for changing the mode of operations. The modification would permit a user to change the mode of operations being from speaker to microphone operations.  However the changing mechanism is provided the system still makes the switch from microphone or speaker operations in the device.
Kozdon teaches a first operation mode in which the headset microphone and the headset loudspeaker are active and the housing microphone and the housing (see fig. 2, col. 1, lines 63-66, co. 2, lines 38-56. The user can select either the headset or the loudspeaker as the output medium. The user can control the selection by input selection. The microphone could be tied to the selection of the desired audio device. Thus having separate mics for the speakerphone and the headset would provide the selection to activate and deactivate the entire component for either headset or speakerphone which includes microphones for each device.).
Kozdon teaches a second operation mode in which the headset microphone and the headset loudspeaker are inactive (see fig. 2, col. 1, lines 63-66, co. 2, lines 38-56. The user can select to activate the headset or deactivate the headset.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston, Basine and Johnson to incorporate switching components from headset to speakerphone. The modification would permit a user to change the mode of operations being from one component to another component  and still either have mic and speaker capabilities depending on component selection. 
Dicks teaches the housing loudspeaker is active and the housing microphone is inactive (see ¶ 0241, lines 0010-0015. A user can control the activation and deactivation of the microphone and speaker. Thus allowing the user to activate the speaker and deactivate the microphone.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston, Basine and Johnson .  

5.	Claims 2, 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Albiston et al (US 2010/0260247) in view of Basine (US 2009/0258599)  further in view of Johnson et al. (US 3,743,300).
	Regarding claim 2, Albiston and Basine do not teach the combination according to claim 1, further comprising: wherein the switch in or on the housing that can, when actuated by an operator, switch the housing microphone and/or the housing loudspeaker on or off.
	In regards to the alternative language (and/or), the examiner will choose the language “or" for making limitation clear on switch selection and component selection. The examiner will choose loudspeaker component for “switch the housing loudspeaker on or off".
Johnson teaches wherein the switch in or on the housing that can, when actuated by an operator, switch the housing microphone and/or the housing loudspeaker on or off (see fig. 2, switch 26, col. 5, lines 53-55. The device has a switch which switches the on or off the microphone and speaker functions independently. Thus selecting which component to operate with the switch.). 
The combination of Johnson to Albiston and Basine would provide at least one switch that is in or on the housing that a user switch components in a device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston and Basine to incorporate a switch in the device that enables components in or on the housing for changing the mode of operations. The modification would permit a user to change the mode of operations being from speaker to microphone operations.  However the changing mechanism is provided the system still makes the switch from microphone or speaker operations in the device.


Regarding claim 9, Albiston and Johnson do not teach the combination according to claim 1, wherein the communication module is configured to provide a radio link to other users of the intercom network. 
Basine teaches wherein the communication module is configured to provide a radio link to other users of the intercom network (see fig.1, 0021-0022. The system having a wireless intercom system incorporates portable wireless intercom devices and a base unit which are all connected wireless to each other in the network. The portable devices be mobile would be able to communication with each other.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston and Johnson to incorporate a wireless intercom network which includes portable intercom devices. The 

Regarding claim 20, - 7 -31258AM06.WPDAtty's 31258Pat. App. 15/851,834Albiston and Johnson do not teach the combination according to claim 1, wherein 2the beltpack comprises 3a plurality of programmable operating elements for 4providing direct audio connection to a selected user of the 5intercom network when actuated.
	Basine teaches wherein 2the beltpack comprises 3a plurality of programmable operating elements for 4providing direct audio connection to a selected user of the 5intercom network when actuated (see fig. 1,  ¶ 0004, 0021. The user can connect to other users when actuating a buttons (TALK) on the belt back device. The buttons provide programmable selections for the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston and Johnson to incorporate an intercom beltpack that a user can actuate buttons in order to communicate with other users on the network. The modification provides the user with selection that grants communications to other users in the network when a user actuates a TALK button. 




4 is rejected under 35 U.S.C. 103 as being unpatentable over Albiston et al (US 2010/0260247) in view of Basine (US 2009/0258599)  further in view of Johnson et al. (US 3,743,300) in further view of Macours (US 2015/0358715) in further view of  Call et al. (US 9,693,328). 
Regarding claim 4, Albiston, Basine and Johnson do not teach the combination according to claim 2, wherein actuation of the switch switches on the housing microphone and/or the housing loudspeaker and at the same time switches off the headset microphone and/or headset loudspeaker. 
In regards to the alternative language (and/or), the examiner will choose the language “or" for making limitation clear on switch selection and component selection. The examiner will choose loudspeaker component for “wherein actuation of the switch switches on the housing loudspeaker and at the same time switches off the headset loudspeaker ".
Macours teaches wherein actuation of the switch switches on the housing loudspeaker and at the same time switches off the headset loudspeaker switch the housing loudspeaker on and/or off (see fig.1, ¶ 0011, 0030. A user mobile device has a headset connection and internal loudspeaker. The mobile device that receives a switching signal from the user interface. The switching signal would cause the system to switch to a mode of operation. The selection can supply information to a loudspeaker of the mobile device (108 switch connection, speaker 144), or a headset (106 switch connection, speakers 126, 128). The system supplies audio information to either headset speakers or loudspeaker terminal but not to both. This would provide the device to switch on or off the device loudspeaker based on the user mode of operation. Thus the user operation mode would provide the switch with a switching signal received from the user interface and process the switching signal to turn either on or off the loudspeaker.).
The combination of Macours to Albiston, Basine and Johnson would provide function of the components (headset and mobile unit) to switch from one mode to another mode without impeding on each other. Therefore turning one component on which will turn off the other component. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston, Basine and Johnson to incorporate a switch that is received by the processing device from a user interface in order to turn on or off the loudspeaker on the device. The modification would be to have a switch which would permit the user to switch the loudspeaker on (activated) or off (deactivated).  
Albiston, Basine,  Johnson, and Macours do not disclose at least one switch in or on the housing operable to connect to external component (speaker) or internal component (speaker).
Call teaches at least one switch in or on the housing operable to connect to external component (speaker) or internal component (speaker) (see fig. 1, elements 106 (switch), internal speaker (116) and external speakers (112), col. 6, lines 25-36, col. 9, lines 46-50. A switch is in or on the housing. The switch (106) permits a user to manually select the mode of operation as to have internal or external speakers. Therefore making the connection to either operation (internal or external operation) based on the switching selection. Therefore the switching would activate one component and deactivate the second component or vice versa.). 
The combination of Call to Albiston, Basine,  Johnson, and Macours would provide a switch that is in or on the housing that a user can change the mode of operation from an internal component to an external component at the flip of the switch. Therefore the housing of Albiston, Basine, Johnson, and Macours can include a physical switch or button in order to change the mode of operation.
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention was made to modify Albiston, Basine, Johnson, and Macours to incorporate a switching component in or on the housing for changing the mode of operations. The modification would permit a user to change the mode of operations being from headset to handset or vice versa by flipping a switch or pushing a button. However the changing mechanism provides the system to make the switch from external to internal operation or vice versa based on the user making the switching selection.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Albiston et al (US 2010/0260247) in view of Basine (US 2009/0258599)  further in view of Johnson et al. (US 3,743,300) in further view of Hyatt (US 2007/0142942).
Regarding claim 5, Basine, Johnson do not teach the terminal according to claim 2, wherein, when a connection is made between the XLR plug of the  headset and the XLR port, the switch is automatically actuated to switch on the headset microphone and headset loudspeaker. 
(see ¶ 0029. Upon the headset being plugged into the device, the device will automatically switch from device speaker to headset. Thus a user can unplug and plug in a headset which would actuate the switch to switch from speaker mode to headset mode and vice versa.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer and Johnson to incorporate automatically switching from speaker mode to headset mode upon the user plugging the headset into the device.  The modification would permit a user to plug and play upon the user plugging the headset into the device.
Hyatt, Basine, and Johnson do not teach XLR connections.
Albiston discloses a housing with an XLR port for a headset having an XLR plug and a headset loudspeaker (see fig. 1, 7B, ¶ 0045, 0053, 0085. The system shows a connection for headset which disclose a XLR port. The system having portable devices (belt packs) have XLR connection with headsets.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hyatt, Basine, and Johnson to incorporate a headset with speaker(s) and a XLR connector that provides a connection from the headphones to the device. The modification would permit the user to use the headset for communication instead of mobile unit components (speaker and microphone) for a hands free communication.
	

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Albiston et al (US 2010/0260247) in view of Basine (US 2009/0258599)  further in view of Johnson et al. (US 3,743,300) in further view of Keating et al. (US 2016/0080552).
	Regarding claim 6, Albiston, Basine and Johnson do not teach the terminal according to 1, further comprising: at least one annunciator on the housing that signals or indicates a functional condition of the housing microphone and/or a functional condition of the housing loudspeaker.
In regards to the alternative language (and/or), the examiner will choose the language “or" for making limitation clear on switch selection and component selection. The examiner will choose microphone component for “a functional condition of the housing microphone and/or a functional condition of the housing loudspeaker ".
	Keating teaches at least one annunciator on the housing that signals or indicates a functional condition of the housing microphone and/or a functional condition of the housing loudspeaker (see ¶ 0052. The system provides functional condition of the microphone by either visual indication or audio tone to indication that the user device has been muted (microphone).). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston, Basine and Johnson to incorporate an indication of the functional condition of the microphone. The modification would provide the user with notification that the microphone is muted. 

s 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Albiston et al (US 2010/0260247) in view of Basine (US 2009/0258599)  further in view of Johnson et al. (US 3,743,300) in further view of Reining et al. (US 2015/0139428) in further view of Chen et al. (US 2010/0080084).
Regarding claim 7, Albiston, Basine and Johnson do not teach the combination according to claim 1, further comprising: at least one annunciator on the housing that signals a switching state of the switch for the housing microphone and the housing loudspeaker. 
	Chen teaches at least one annunciator on the housing that signals a switching state of the switch for the housing microphone and the housing loudspeaker (see fig. 2B, ¶ 0034, 0042. The display interface has a mute and speakerphone button. Upon which the user can actuate to activate or deactivate either speaker or microphone functions. The annunciator which would be the display can indicate the switching status functions of either microphone or speaker. It is well known in the art that a user device would provide indication of switching from one function to another (e.g. handset mode or speaker mode). This would be obvious for the muting mode. Thus the annunciator would be indicting by visual indication of active or deactivate modes on the display.).
	Chen discloses the switching status however not the physical switching state.
Reining discloses a user selecting hands free speaker phone mode which switches the speaker from handset speaker (5) to speaker (8) which is hands free speaker mode (see fig. 1, ¶ 0018).
 It would be obvious that the switching from one mode to another is taught by Reining and Chen.


Regarding claim 8, Albiston, Basine and Johnson do not teach the combination according to claim 1, further comprising: configuration means on the housing for configuring the housing microphone and/or the housing loudspeaker and/or a switch for the housing microphone and the housing loudspeaker. 
In regards to the alternative language (and/or), the examiner will choose the language “or" for making limitation clear on switch selection and component selection. The examiner will choose “configuration means on the housing for configuring a switch for the housing microphone and the housing loudspeaker ".
Chen teaches configuration means on the housing for configuring a switch for the housing microphone and the housing loudspeaker (see fig. 2B, ¶ 0034, 0042. The display interface has a mute and speakerphone button. Upon which the user can actuate to activate or deactivate either speaker or microphone functions. The annunciator which would be the display can indicate the switching status functions of either microphone or speaker. It is well known in the art that a user device would provide indication of switching from one function to another (e.g. handset mode or speaker mode). This would be obvious for the muting mode.).

	Reining discloses a user selecting hands free speaker phone mode which switches the speaker from handset speaker (5) to speaker (8) which is hands free speaker mode (see fig. 1, ¶ 0018).
 It would be obvious that the switching from one mode to another is taught by Reining and Chen.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston, Basine and Johnson to incorporate switching state modes of a microphone and speaker. The modificion would enable a user to actuate a button for a mode and the device would switch the function of the component based on the button actuated. This is well known in the art based on the claim limitation as expressed. 

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Albiston et al (US 2010/0260247) in view of Basine (US 2009/0258599)  further in view of Johnson et al. (US 3,743,300) in further view of Farmer et al. (US 2003/0176194)
Regarding claim 10, Albiston, Basine and Johnson do not teach the combination according to claim 9, wherein the radio link is designed in accordance with the DECT standard.
Farmer teaches the combination according to claim 9, wherein the radio link is designed in accordance with the DECT standard (see fig. 1-2, ¶ 0043-0046, 0051-0053. The mobile units are part of an intercom system which form a wireless network connection with each unit. Each mobile unit has a radio frequency wireless transceiver. Thus permitting for users of the intercom system to speaker to one another. The devices have a DECT chipset which would make the mobile units DECT compliant.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston, Basine and Johnson to incorporate a wireless intercom network which includes DECT protocol. The modification would permit users to operate using DECT compliant system of the wireless intercom network. 


11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Albiston et al (US 2010/0260247) in view of Basine (US 2009/0258599)  further in view of Johnson et al. (US 3,743,300) in further view of Towle (US 6,522,765).
	Regarding claim 11, Albiston teaches belt packs however Albiston, Basine and Johnson do no not disclose the combination according to claim 1, further comprising: a fastener on the housing for securing the belt pack to a belt of an operator. 
	Towle teaches a fastener on the housing for securing the belt pack to a belt of an operator (see fig. 1, element 24 (belt), and 23 (transceiver), col. 3, lines 25-31. The belt pack (the transceiver box (23) with a belt (24)) on the hip or waist of a user. 
	The combination of Towle to Albiston, Basine and Johnson will provide the feature of a belt being coupled to a transceiver box for communication. The belt holds the transceiver box on the user being worn around the hip area.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston, Basine and Johnson to incorporate a belt clip to the housing of the belt pack that allows a user to attach the belt . 

12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Albiston et al. (US 2010/0260247) in view of Basine (US 2009/0258599)  further in view of Johnson et al. (US 3,743,300) in further view of Bonneville (US 7,236,600).
Regarding claim 15, Albiston, Basine, and Johnson do not teach the combination according to in claim 1, wherein the belt pack comprises a plurality of programmable selection switches for direct audio communication with another participant of the intercom network.  
Bonneville teaches wherein the belt pack comprises a plurality of programmable selection switches for direct audio communication with another participant of the intercom network (see col. 11, line 45-55, col. 13, line 40-54. The intercom system has a microcontroller that stores address for participants which allows a user to select an address of a particular user and directly content them.).
The combination of Bonneville to Albiston, Basine, Johnson provides the programmable address to individual users. The programmable process of Bonneville can be implemented to devices for intercom connection. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston, Basine, Johnson to incorporate a programmable address to individuals for direct communication. The . 


13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Albiston et al. (US 2010/0260247) in view of Basine (US 2009/0258599)  further in view of Johnson et al. (US 3,743,300) in further view of Clear Com User Guide (FreeSpeak II) April 27, 2016.
Regarding claim 16, Albiston, Basine, and Johnson do not teach the combination according to claim 1, wherein the belt pack has a display on a top side of the housing.  
FreeSpeak Guide discloses a belt pack with a top screen (see page 11, sub element 2.3.2 Beltpack Keysets). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston, Basine, and Johnson to incorporate a belt pack with a top display. The modification will provide a user with the ability see the screen wherein the belt pack is being worn by a user.

14.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Albiston et al. (US 2010/0260247) in view of Basine (US 2009/0258599)  further in view of Johnson et al. (US 3,743,300) in further view of Lin et al. (US 2002/0059420).
	Regarding claim 17, Albiston, Basine, and Johnson do not teach the combination according to claim 9, wherein 2the radio link uses the DECT protocol.
(see fig. 2, ¶ 0045, 0115. The system having a DECT protocol uses two radio links during each connection for the portable devices.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Albiston, Basine, and Johnson to incorporate DECT protocol for the devices communication. The modification provides communication via DECT protocol radio link.
	
15.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable Albiston et al (US 2010/0260247) in view of Basine (US 2009/0258599)  further in view of Johnson et al. (US 3,743,300) in further view of Hyatt (US 2007/0142942) in further view of Bazarjani et al. (US 2004/0023688).
Regarding claim 18, Basine, Johnson and Hyatt do not teach 1the combination according to claim 5, wherein 2the switch means automatically switches on or off when the housing 3microphone and the housing loudspeaker are connected with the XLR 4plug to the beltpack.
Bazarjani teaches wherein 2the switch automatically switches on or off when the housing 3microphone and the housing loudspeaker are connected with the 4plug (see fig. 1, ¶ 0013. The headset device is connected to the mobile device. Upon connection the housing mic and speaker are disconnected and the headset mic and speaker are connected. Upon making the plug connection, the switching is done automatically.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Basine, Johnson and Hyatt to 
Basine, Johnson and Hyatt do not teach XLR connections.
Albiston teaches a headset microphone and XLR cable connection (see ¶ 0053 The intercom headset and an intercom belt pack that are connected with XLR cables.). The combination of Albiston to Basine, Johnson, Hyatt, Bazarjani provide the headset and belt back with XLR cable connection. The headset having dual channel intercom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Basine, Johnson, Hyatt, Bazarjani to incorporate an intercom headset and an intercom belt pack having an XLR connection. The modification would permit the user to use the headset with the XLR connection for communication instead of mobile unit components (speaker and microphone) for a hands free communication.
 

16.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Albiston et al (US 2010/0260247) in view of Basine (US 2009/0258599)  further in view of Johnson et al. (US 3,743,300) in further view of Bazarjani et al. (US 2004/0023688) in further view of Anchor Communications (year 02/98).
	Regarding claim 19, Basine, Johnson do not teach 1the combination according to claim 1, further 2comprising means for detecting connection of a headset to the 3beltpack, 
Bazarjani teaches detecting connection of a headset to the 3beltpack (see fig. 1, ¶ 0013. The headset device is connected to the mobile device. Upon detecting the connection, the housing mic and speaker are disconnected and the headset mic and speaker are connected. Upon making the plug connection, the switching is done automatically.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Basine, Johnson to incorporate an automatic connection of a headsets and disconnection of a housing mic and speaker. The modification would permit the user to use the headset for communication instead of mobile unit components (speaker and microphone) for a hands free communication.
 Albiston teaches connection of a headset to the 3beltpack via a XLR plug (see ¶ 0053 The intercom headset and an intercom belt pack that are connected with XLR cables.). The combination of Albiston to Bazarjani, Basine, Johnson provide the headset and belt back with XLR cable connection. The headset having dual channel intercom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bazarjani, Basine, Johnson to incorporate an intercom headset and an intercom belt pack having an XLR connection. The modification would permit the user to use the headset with the XLR connection for communication instead of mobile unit components (speaker and microphone) for a hands free communication.

Anchor teaches discloses a belt pack with a male XLR headset jack and a headset a female XLR plug that connects to the male XLR jack of the belt pack (see page 1 for headset and belt pack, description of headset having a female XLR connector, page 2 on the right hand side discloses a belt pack with the male XLR headset jack and headset description which discloses headset with female XLR connector that plugs into the male XLR connector of the belt pack.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Basine, Johnson, Albiston and Bazarjani to incorporate an intercom headset with a female XLR connector being connected to a belt pack with a male XLR connector. The modification provides the headset with female connector being connected to a belt pack male connector. 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651